Citation Nr: 1128933	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of viral meningitis.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February1986 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a March 2011 Board hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  At her March 2011 Board hearing, the Veteran requested to withdraw her appeal with respect to the issue of the issue of entitlement to service connection for residuals of viral meningitis.

2.  A July 2002 rating decision denied service connection for a low back disability, and the Veteran did not appeal that decision.

3.  Evidence received since the time of the final July 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

4.  The Veteran's service treatment records show nine episodes of treatment for low back pain.

5.  Low back pain, sacroiliitis, and lumbar radiculopathy have been diagnosed during the appeal period.

6.  The evidence of record as to whether the Veteran's low back disability is related to her military service is in equipoise.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for residuals of viral meningitis have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

The Veteran indicated on the record at her March 2011 Board hearing, and in writing the same day, that she wished to withdraw her appeal as to the issue of entitlement to service connection for residuals of viral meningitis.  The Board thus finds that the pertinent criteria have been met; as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.

Low Back Disability Claim

In this decision, the Board reopens and grants the issue of entitlement to service connection for a low back disability, which constitutes a complete grant of the remaining issue on appeal.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The RO denied service connection for a low back disability in July 2002, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 3.104.  The matter under consideration in this case at that time was whether the Veteran's low back disability was related to her military service.  In order for her claim to be reopened, evidence must have been presented or secured since the July 2002 rating decision which is relevant to, and probative of, this matter.

Since the July 2002 rating decision, evidence added to the claims file includes two medical nexus statements from two VA physicians obtained at two different August 2010 VA examinations.  Each statement addresses the relationship between the Veteran's diagnosed low back disability and her military service.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted with respect to the issue of a low back disability; on that basis, the issue is reopened.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show treatment for back pain on nine occasions between March 1986 and June 1988; chronic and/or mechanical low back pain were the only diagnoses given.  The Veteran's March 1988 pre-separation examination showed no diagnosed low back disability, and she denied recurrent low back pain on her March 1988 subjective report of medical history.  While the Veteran's claimed inservice injury, a fall from a bunk where she landed on her tailbone in March 1986, is not specifically documented in the service treatment records, she has asserted the occurrence of this event at multiple VA outpatient treatment visits and at both VA examinations, and the Board finds her statements as to this event to be credible lay evidence that it occurred.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Subsequent to service, a January 2001 private treatment record noted the Veteran's report of arthralgias in her low back; as the Veteran was also noted to have Raynaud's phenomenon, the physician recommended that she be evaluated for connective tissue disease.  A July 2001 private treatment record noted the Veteran's report of low back pain.  A September 2006 private MRI of the lumbar spine showed small central and right paracentral disc herniation at L4-5, with small diffuse disc bulge and facet joint degenerative changes bilaterally at L4-5 and L5-S1.  Private treatment records dated from July 2006 through June 2009, show continued treatment for right-sided low back and sacroiliac pain, sacroiliitis, and lumbar radiculopathy.  These records documented a number of operative procedures, to include November 2006 lumbar epidural steroid injections, and December 2006, January 2007 and March 2007 sacroiliac joint injections under fluoroscopic guidance.  A January 2008 private treatment record noted the Veteran's report of 20 years of back pain, worse in the last 18 months.  

The August 2010 VA brain and spinal cord examiner reviewed the Veteran's claims file and conducted a physical examination, which found reduced range of motion and increased pain on repeated motion, but normal sensory and motor findings on neurologic examination.  Noting her report of longstanding back pain, his diagnostic impression was marked pain in the lower back region.  At the August 2010 VA spine examination, a physical examination was not conducted because the VA spine examination had just been completed earlier that day.  However, the VA examiner indicated that she had reviewed the clinical findings, and was thus aware of the Veteran's current physical condition.  She also indicated her understanding of the inservice back injury claimed by the Veteran, and her report of back pain since that time.  Degenerative arthritis of the lumbar spine, with herniated discs, lumbar radiculopathy, and sacroiliitis was diagnosed.

The evidence of record as to whether the Veteran's low back disability to her military service is in relative equipoise.  Both examiners appear to find, as has the Board, that the Veteran's statements as to her inservice injury are credible lay evidence.  Based on the record and the current clinical findings, the VA brain and spinal cord examiner concluded that the Veteran's currently diagnosed low back disability was less likely than not related to the inservice back injury, because it was less likely than not the conditions described during military duty were responsible for the continuous severe back pain.  Conversely, the August 2010 VA spine examiner concluded that it was at least as likely as not that the currently diagnosed back disability began during the Veteran's military service.  The basis of this opinion was the service treatment records showing numerous entries for treatment for similar back pain symptoms, the similarity of the Veteran's current complaints to those she made in service, and the lack of evidence of a re-injury of the back after service.  

When weighting the positive and negative medical nexus opinions, and the Veteran's own testimony as to the inservice injury and the continuity of her symptomatology, the Board finds that the evidence is at least in equipoise.  In such cases, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, service connection for a low back disability is warranted.


ORDER

The issue of entitlement to service connection for residuals of viral meningitis is dismissed.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted, subject to the applicable regulations concerning the payment of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


